Citation Nr: 0417045	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 






INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 2002 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Buffalo, New York, which increased the evaluation for PTSD 
from 30 to 50 percent.  The veteran expressed disagreement 
with the 50 percent rating.    

The Board notes that the July 2002 rating decision denied 
entitlement to service connection for diabetes mellitus as 
due to exposure to herbicides.  The veteran was notified of 
this decision on July 25, 2002 and he did not file an appeal.  
A February 2004 rating decision denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for 
rotator cuff arthropathy of the left shoulder and rotator 
cuff tear of the right shoulder and denied entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities.  The veteran was notified of 
this decision on March 26, 2004.  The record does not show 
that has yet submitted a notice of disagreement with this 
decision.  Thus, these issues are not before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Additional development is necessary before the claim for 
entitlement to a disability evaluation in excess of 50 
percent for PTSD can be decided on the merits.  

Review of the record reveals that the veteran is treated for 
PTSD at the VA medical Facility in Bath, New York.  The 
claims folder contains treatment records from the VA medical 
facility in Bath dated from May 2000 to April 2003 and from 
December 2003 to February 2004.  In February 2004, it was 
reported that the veteran would be seen again in one month.  
The Board finds that the RO should make an attempt and obtain 
the VA treatment records from the Bath VA medical facility 
dated from May 2003 to December 2003 and from February 2004.  
The Board is obligated to seek these records prior to 
adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2) (West 
2002).

The veteran has reported receipt of SSA disability benefits 
beginning in approximately 1985 based upon the findings of 
severe mental health, depression and PTSD.  VA has a 
statutory duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992). 

Relevant medical evidence was associated with the claims 
folder subsequent to the issuance of the April 2003 statement 
of the case.  An August 2003 VA psychiatric examination 
report and VA mental health treatment records dated from 
December 2003 to February 2004 were associated with the 
claims folder.  Review of the record further reveals that the 
RO has not yet considered this evidence.  In accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board must remand the 
additional evidence to the RO for initial consideration 
pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain all records of 
the veteran's treatment for PTSD at the 
Bath VA medical facility dated from May 
2003 to December 2003 and from February 
2004.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Then the RO should readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 50 percent for 
PTSD.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


